Title: From Benjamin Franklin to William Strahan, 10 July 1743
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. July 10. 1743
Mr. Read has communicated to me part of a Letter from you, recommending a young Man whom you would be glad to see in better Business than that of a Journeyman Printer. I have already three Printing-Houses in three different Colonies, and purpose to set up a fourth if I can meet with a proper Person to manage it, having all Materials ready for that purpose. If the young Man will venture over hither, that I may see and be acquainted with him, we can treat about the Affair, and I make no doubt but he will think my Proposals reasonable; If we should not agree, I promise him however a Twelvemonths Good Work, and to defray his Passage back if he enclines to return to England. I am Sir, Your humble Servant unknown
B Franklin
 Addressed: To  Mr Wm Strahan  London